  

Mindy Kallus, Esq.
3220 Netherland Ave., Suite 5D

DNY
Bronx, New York 10463 OCUMENT
(646)954-1816 ELECTRONICALLY FILED
kallusesq@gmail.com DOC#:
DATE FILED: 1-22-20.
January 21, 2020

(VIA ECF)

Judge Andrew L. Carter, Jr., U.S.DJ.
United States District Court
Southern District of New York

40 Foley Square, Courtroom 13

New York, New York 10007

 

Re: Rodriguez, et al. Celtic Services NYC Inc., No. 19-cv-
04777-ALC-SLC.

Dear Judge Carter,

As an attorney with the Law Offices of Michael Chong I represented Defendants
Celtic Services and Kieran Slevin in this action. Due to a change in circumstances, I am no
longer associated with Mr. Chong. Accordingly I respectfully move to withdraw as counsel
for Defendants. Defendants will not be prejudiced as Mr. Chong has represented
Defendants from the outset of this action.

Very Truly Yours,

/s/Mindy Kallus
To: All Counsel (VIA ECF)

  

CAN ARGUE VL, atte ek 5 _

JNTPED STATES DISTRICT Ju

1-22-90 ‘

fay
UNITED

 
